DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-15 have been considered but are moot because the new ground of rejection rely on further embodiments of Yamazaki et al (US 20150312821).- Fig 9-10 and 13.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-5, 10, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al (US 20150312821) in view of RYU et al (US 20170273140).
As to claim 1 Yamazaki discloses method of communication in an IEEE 802.11wireless network comprising a plurality of wirelessly communicating stations (Yamazaki, 100-1, 100-2, 200 of Fig.9), one station playing a role of access point of a basic service set, BSS (Fig 9 interpreted as a BSS where devices are connected to an access point), of the wireless network (200 of Fig.9; 200 of Fig.130 eNB), the method comprising by an emitting station of the BSS capable of having, in a shared emission buffer(Yamazaki 150 of Fig.10, ¶0110- last sentence- The cellular buffer 151 and the D2D buffer 152 are provided in a memory 150 – interpreted as a shared emission buffer), data including both data to be directly transmitted to the access point and data to be directly transmitted to a non-access point station (Fig.9- cellular communication and D2D communication): generating a buffer status report to be transmitted to the access point (Yamazaki  ¶0106- 2nd sentence- each of the UE 100-1 and the UE 100-2 transmits the D2D-BSR to the eNB 200 separately from cellular BSR. ¶0108), the buffer status report indicating an amount of data stored in the shared emission buffer of the emitting station (Fig.10, ¶0111- The cellular buffer 151 accumulates the non-transmitted data for each logical channel group. On the other hand, the D2D buffer 152 accumulates the non-transmitted data for each communication partner UE of the D2D communication); transmitting the buffer status report to the access point (s103, s104,s105 and s106 of Fig.13); in a case where the shared emission buffer stores not only data to be directly transmitted to the access point of the BSS but also data to be directly transmitted to a non-access point station of the BSS (Fig.10 and ¶0111), the amount of data indicated by the buffer status report is limited to the amount of data stored in the shared emission buffer of the emitting station to be directly transmitted to the access point of the BSS that will receive the buffer status report (¶0110- each of the UE 100-1 …..Includes a D2D buffer 152 that temporarily accumulates non-transmitted data in the D2D communication separately from a cellular buffer 151 that temporarily accumulates non-transmitted data in the cellular communication- in other words managing the non transmitted data.)
RYU ¶0099- queue size information 630 of Fig.6; ¶0104; ¶105;).  Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to combine the teachings of RYU with Yamazaki for the purpose of indicating an amount of buffered traffic (RYU ¶0110- first sentence).

As to claim 3 the combined teachings of RYU and Yamazaki discloses the method of claim 1, wherein data to be transmitted to a non-access point station are to be emitted according to an established direct link (Yamazaki ¶106- 2nd sentence)

As to claim 4 the combined teachings of Yamazaki and RYU discloses the method of claim 3, wherein the queued established direct link is of single-user type (Yamazaki – 1st sentence- each of the UE 100-1 and the UE 100-2 transmits D2D-BSR indicating the amount of non-transmitted data in the D2D communication to the eNB 200.

As to claim 5 the combined teachings of Yamazaki and RYU discloses the method of claim 1, further comprising: maintaining by the emitting station a value representative of an amount of queued data stored in the emission buffers per final destination station of the stored queued data (Yamazaki Fig.11, ¶0115- 1st sentence- 1 octet of 2 bits for storing ID (identification information) of a communication partner UE of the D2D communication and 6 bits indicating the amount of non-transmitted data to the communication partner UE).

As to claim 10 the combined teachings of Yamazaki and RYU disclose the method of claim 1, wherein generating a buffer status report is done for an introduction within a data frame to be transmitted (Yamazaki, Fig.11.and 12 ¶0115- ¶0117)

As to claim 13 Yamazaki discloses a non-transitory computer-readable storage medium storing instructions of a computer program (Yamazaki ¶0058-¶0059) for implementing a method of communication in a wireless network comprising a plurality of wirelessly communicating stations Yamazaki, 100-1, 100-2, 200 of Fig.9); one station playing a role of access point of a basic service set, BSS(Fig 9 interpreted as a BSS where devices are connected to an access point), of the wireless network (200 of Fig.9; 200 of Fig.130 eNB), the method comprising by an emitting station of the BSS capable of having, in a shared emission buffer(Yamazaki 150 of Fig.10, ¶0110- last sentence- The cellular buffer 151 and the D2D buffer 152 are provided in a memory 150 – interpreted as a shared emission buffer), data including both data to be directly transmitted to the access point and data to be directly transmitted to a non-access point station (Fig.9- cellular communication and D2D communication): generating a buffer status report to be transmitted to the access point (Yamazaki  ¶0106- 2nd sentence- each of the UE 100-1 and the UE 100-2 transmits the D2D-BSR to the eNB 200 separately from cellular BSR. ¶0108), the buffer status report indicating an amount of data stored in the shared emission buffer of the emitting station (Fig.10, ¶0111- The cellular buffer 151 accumulates the non-transmitted data for each logical channel group. On the other hand, the D2D buffer 152 accumulates the non-transmitted data for each communication partner UE of the D2D communication); transmitting the buffer status report to the access point (s103, s104,s105 and s106 of Fig.13); in a case where the shared emission buffer stores not only data to be directly transmitted to the access point of the BSS but also data to be directly transmitted to a non-access point station of the BSS (Fig.10 and ¶0111), the amount of data indicated by the buffer status report is limited to the amount of data stored in the shared emission buffer of the emitting ¶0110- each of the UE 100-1 …..Includes a D2D buffer 152 that temporarily accumulates non-transmitted data in the D2D communication separately from a cellular buffer 151 that temporarily accumulates non-transmitted data in the cellular communication- in other words managing the non transmitted data.).
Yamazaki however is silent where the data in the shared emission buffer is ‘queued data’. However, in an analogous art Ryu remedies this deficiency: (RYU ¶0099- queue size information 630 of Fig.6; ¶0104; ¶105;).  Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to combine the teachings of RYU with Yamazaki for the purpose of indicating an amount of buffered traffic (RYU ¶0110- first sentence).

As to claim 14 Yamazaki discloses An emitting station in an IEEE 802.11 wireless network comprising a plurality of wirelessly communicating stations (Yamazaki, 100-1, 100-2, 200 of Fig.9), one station playing the role of access point of a basic service set, BSS(Fig 9 interpreted as a BSS where devices are connected to an access point), of the wireless network(200 of Fig.9; 200 of Fig.130 eNB),, the emitting station of the BSS capable of having, in a shared emission buffer, data to be directly transmitted to the access point and to an non-access point station of the BSS (Yamazaki 150 of Fig.10, ¶0110- last sentence; Fig.9- cellular communication and D2D communication), the emitting station comprising a processor configured for: generating a buffer status report to be transmitted to the access point (Yamazaki  ¶0106- 2nd sentence- each of the UE 100-1 and the UE 100-2 transmits the D2D-BSR to the eNB 200 separately from cellular BSR. ¶0108), the buffer status report indicating an amount of data stored in the shared emission buffer of the emitting station (Fig.10, ¶0111- The cellular buffer 151 accumulates the non-transmitted data for each logical channel group. On the other hand, the D2D buffer 152 accumulates the non-transmitted data for each communication partner UE of the D2D communication); transmitting the buffer status report to the access point (s103, s104,s105 and s106 of Fig.13); in a (Fig.10 and ¶0111), the amount of data indicated by the buffer status report is limited to the amount of data stored in the shared emission buffer of the emitting station to be directly transmitted to the access point of the BSS that will receive the buffer status report (¶0110- each of the UE 100-1 …..Includes a D2D buffer 152 that temporarily accumulates non-transmitted data in the D2D communication separately from a cellular buffer 151 that temporarily accumulates non-transmitted data in the cellular communication- in other words managing the non transmitted data.)
Yamazaki however is silent where the data in the shared emission buffer is ‘queued data’. However, in an analogous art Ryu remedies this deficiency: (RYU ¶0099- queue size information 630 of Fig.6; ¶0104; ¶105;).  Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to combine the teachings of RYU with Yamazaki for the purpose of indicating an amount of buffered traffic (RYU ¶0110- first sentence).

Claim 6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki in view of RYU and further in view of Josiam et al (US 20160227533).

As to claim 6 Yamazaki and RYU discloses the method of claim 5, however silent wherein the queued data being transmitted according to a plurality of traffic identifiers, the maintained value representative of an amount of queued data is maintained per final destination and per traffic identifier. However, in an analogous art Josiam remedies this deficiency: (Josiam ¶0063- 6th sentence- such as traffic identifiers (TIDs)).  Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to combine the teachings of (Josiam ¶0063- 1st sentence).

As to claim 8 the combined teachings of Yamazaki and RYU discloses the method of claim 1, however silent wherein the method further comprises: receiving a trigger frame for buffer status report; and wherein generating a buffer status report is done in response to the reception of the trigger frame for buffer status reports. However, in an analogous art Josiam remedies this deficiency: (Josiam ¶0066- 2nd sentence). Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to combine the teachings of RYU and Yamazaki with that of Josiam for the purpose of a trigger frame for  triggering buffer status reporting (,Josiam ¶0066- 2nd sentence).

As to claim 9 the combined teachings of Yamazaki, RYU and Josiam discloses the method of claim 8, wherein the trigger frame for buffer status report comprises an information related to whether the buffer status report should be established for a given traffic identifier, a given access category or a plurality of access categories (Josiam ¶0063 – 6th sentence- (e.g., access class information including quality of service (QoS) including identifiers, such as traffic identifiers (TIDs)) and the buffer size (e.g., total size and/or per category size)).

Claim 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki in view RYU in view of Josiam further in view of Ryu et al (US 20170311310) herein after Ryu’310.

As to claim 7 the combined teachings of Yamazaki, RYU and Josiam discloses the method of claim 6, however silent further comprising for generating the buffer status report the steps of: determining Ryu ¶0042; ¶0044). Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to combine the teachings of Ryu’310 with the already combined teachings of RYU, Yamazaki and Josiam for the purpose of establishing block acknowledgement agreement per traffic identifier as desired which is known in the art (Ryu’310 ¶0040- 2nd sentence).

As to claim 11 the combined teachings of Yamazaki, RYU and Josiam discloses the method of claim 6, however silent wherein the buffer status report comprises duration information corresponding to the amount of queued data to be transmitted on a single 20 MHz channel. However, in an analogous art Ryu’310 remedies this deficiency: (Ryu’310 ¶0063). Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to combine the teachings of Ryu’310 with the already combined teachings of RYU, Yamazaki and Josiam for the purpose of establishing block acknowledgement agreement per traffic identifier as desired which is known in the art (Ryu’310 ¶0040- 2nd sentence).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki in view of RYU and further in view Choi et al (US 20180124746).

As to claim 12 the combined teachings of Yamazaki and RYU discloses the method of claim 1, however silent wherein use of duration information in a buffer status report is forbidden- in other words "TXOP Duration Requested" subfield format is not used for 802.11ax stations.  However, in an analogous art Choi remedies this deficiency: (Choi ¶0268, Fig.14 and 15). Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to combine the teachings of Yamazaki and RYU with that of Choi for the purpose of implementing 802.11ax stations as desired which is known in the art (Choi ¶0268).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki in view of RYU and further in view of Vyas et al (US 20160112311).

As to claim 15 the combined teachings of Yamazaki and RYU discloses the method of claim 1, however silent wherein the amount of data indicated in the buffer status report is limited to the amount of data to be transmitted, to any final destination station, with an IEEE MAC frame having a next-hop address field set to the IEEE MAC address of the access point. However, in an analogous art Vyas remedies this deficiency: (Vyas ¶0071- ¶0073). Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to combine the teachings of Vyas with the already combined teachings of RYU and  Yamazaki for the purpose of creating MAC addresses of corresponding devices in a WLAN (Vyas-Abstract)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al- Method of Operating Buffer for Device-to-Device (D2D) Communication in Wireless Communication System and Apparatus for Same- US 20150180616, ¶0129, ¶0141
Kazmi et al - Joint WAN and Sidelink Transmission Methods for  Device-to-Device Capable User Equipment- US 2018/0077748, ¶0080- 2nd sentence-D2D and WAN signals in the same buffer; ¶0004;¶0060- harq process share the same soft buffer .

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK V ROSE whose telephone number is (571)270-7460. The examiner can normally be reached 8:30am- 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DERRICK V ROSE/Examiner, Art Unit 2462                                                                                                                                                                                                        
/KEVIN C. HARPER/Primary Examiner, Art Unit 2462